Pannell, Judge.
The appeal in this case is from a judgment "overruling plaintiffs motion for judgment on the pleadings and motion to dismiss, motion for default judgment, and for refund of $20 advanced by plaintiff in bringing this complaint, converted to motion for summary judgment, based upon the affidavit of R. L. Walker and John R. Woodward, III, as evidence and on the grounds that the overruling of said motions and the ordering of [sic] answers be made by defendant by November 19, 1973, without a motion by defendant or defense counsel for such further delay amounts to a manifest abuse of judicial discretion, qualifying this case to appeal in order to save time, cost, and delay and expense of a jury trial at a later date.” The rulings, orders and judgments appealed from are not final and there is no certificate for review. The appeal being premature, the motion to dismiss is hereby sustained. Moore v. Georgia Power Co., 122 Ga. App. 54 (176 SE2d 236).

Appeal dismissed.


Eberhardt, P. J., and Evans, J., concur.